Exhibit 10.1




AMENDMENT NO. 1 TO SEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT
Reference is made to the Seventh Amended and Restated Advisory Agreement, dated
as of June 26, 2015 (the “Agreement”), among New York REIT, Inc., a Maryland
corporation (the “Company”), New York Recovery Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), and New York
Recovery Advisors, LLC, a Delaware limited liability company (the “Advisor”).
The Company, the Operating Partnership and the Advisor, intending to be legally
bound, hereby amend the Agreement as set forth herein.
1.    The second sentence of Section 16 of the Agreement is hereby amended and
restated as follows: “This Agreement shall be deemed renewed automatically for
successive six month periods beginning June 26, 2016 (each, an “Automatic
Renewal Term”); provided, that this Agreement terminate automatically upon the
earlier of (a) consummation of a Change of Control or (b) termination in
accordance with Section 17 hereof.
2.    The first sentence of Section 17 of the Agreement is hereby amended and
restated as follows: “This Agreement may be terminated on June 26, 2016 or at
the expiration of the then current Automatic Renewal Term by the Independent
Directors of the Company or by the Advisor, without Cause and without penalty,
upon sixty (60) days’ prior written notice.” The second sentence of Section 17
of the Agreement is hereby amended to delete the words “or upon a Change of
Control”.
3.    As amended hereby, the Agreement shall continue in full force and effect
in accordance with its terms.
[Remainder of page intentionally left blank.]




 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this amendment as of the 25th
day of April, 2016.
NEW YORK REIT, INC.
 
 
By:
/s/ Michael Happel
 
Name: Michael Happel
 
Title: CEO
 
 
NEW YORK RECOVERY OPERATING
PARTNERSHIP, L.P.
 
 
By:
New York REIT, Inc. its General Partner
 
 
By:
/s/ Michael Happel
 
Name: Michael Happel
 
Title: CEO
 
 
NEW YORK RECOVERY ADVISORS, LLC
 
 
By:
New York Recovery Special Limited
 
Partnership, LLC its member
 
 
By:
American Realty Capital III, LLC
 
its Managing Member
 
 
By:
AR Capital, LLC
 
its Member
 
 
By:
/s/ Jesse Galloway
 
Name: Jesse Galloway
 
Title: Authorized Signatory





2
 


